
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.11



2002 STOCK INCENTIVE PLAN
OF
MTR GAMING GROUP, INC.


        1.    PURPOSES OF THE PLAN.    This stock incentive plan (the "Plan") is
designed to provide an incentive to key employees (including directors and
officers who are key employees) and to consultants and directors who are not
employees of MTR GAMING GROUP, INC., a Delaware corporation (the "Company"), or
any of its Subsidiaries (as defined in Paragraph 17), and to offer an additional
inducement in obtaining the services of such persons. The Plan provides for the
grant of nonqualified stock options ("NQSOs") which do not qualify as incentive
stock options within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"), and stock of the Company which may be subject to
contingencies or restrictions (collectively, "Awards"). The Plan does not
provide for the granting of any "incentive stock option" under the Code.

        2.    STOCK SUBJECT TO THE PLAN.    Subject to the provisions of
Paragraph 10, the aggregate number of shares of Common Stock, $.00001 par value
per share, of the Company ("Common Stock") for which Awards may be granted under
the Plan shall not exceed 300,000 shares, provided, however, that not more than
49% of such shares may be issued to Directors and Executive Officers of the
Company. Such shares of Common Stock may, in the discretion of the Board of
Directors of the Company (the "Board of Directors"), consist either in whole or
in part of authorized but unissued shares of Common Stock or shares of Common
Stock held in the treasury of the Company. Subject to the provisions of
Paragraph 11, any shares of Common Stock subject to an option which for any
reason expires, is canceled or is terminated unexercised or which ceases for any
reason to be exercisable or a restricted stock Award which for any reason is
forfeited, shall again become available for the granting of Awards under the
Plan. The Company shall at all times during the term of the Plan reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Plan.

        3.    ADMINISTRATION OF THE PLAN.    The Plan shall be administered by
the Board of Directors or a committee of the Board of Directors consisting of
not fewer than two directors, each of whom shall be a "non-employee director"
within the meaning of Rule 16b-3 (as defined in Paragraph 17) (collectively, the
"Committee"). Unless otherwise provided in the By-laws of the Company or by
resolution of the Board of Directors, a majority of the members of the Committee
shall constitute a quorum, and the acts of a majority of the members present at
any meeting at which a quorum is present, and any acts approved in writing by
all members without a meeting, shall be the acts of the Committee. Subject to
the express provisions of the Plan, the Committee shall have the authority, in
its sole discretion, to determine: the key employees, consultants and directors
who shall be granted Awards; the type of Award to be granted; the times when an
Award shall be granted; the number of shares of Common Stock to be subject to
each Award; the term of each option; the date each option shall become
exercisable; whether an option shall be exercisable in whole or in installments
and, if in installments, the number of shares of Common Stock to be subject to
each installment, whether the installments shall be cumulative, the date each
installment shall become exercisable and the term of each installment; whether
to accelerate the date of exercise of any option or installment thereof; whether
shares of Common Stock may be issued upon the exercise of an option as partly
paid and, if so, the dates when future installments of the exercise price shall
become due and the amounts of such installments; the exercise price of each
option; the price, if any, to be paid for a share Award; the form of payment of
the exercise price of an option; whether to restrict the sale or other
disposition of a stock Award or the shares of Common Stock acquired upon the
exercise of an option and, if so, to determine whether such contingencies and
restrictions have been met and whether and under what conditions to waive any
such contingency or restriction; whether and under what conditions to subject
all or a portion of the grant or exercise of an option, the vesting of a stock
Award or the shares acquired pursuant to the exercise of an option to the
fulfillment of certain contingencies or restrictions as specified in the
contract referred to in Paragraph 9 hereof (the "Contract"), including without

--------------------------------------------------------------------------------


limitation, contingencies or restrictions relating to entering into a covenant
not to compete with the Company, any of its Subsidiaries or a Parent (as defined
in Paragraph 17), to financial objectives for the Company, any of its
Subsidiaries or a Parent, a division of any of the foregoing, a product line or
other category, and/or to the period of continued employment of the Award holder
with the Company, any of its Subsidiaries or a Parent, and to determine whether
such contingencies or restrictions have been met; whether an Award holder is
Disabled (as defined in Paragraph 17); the amount, if any, necessary to satisfy
the obligation of the Company, a Subsidiary or Parent to withhold taxes or other
amounts; the Fair Market Value (as defined in Paragraph 17) of a share of Common
Stock; to construe the respective Contracts and the Plan; with the consent of
the Award holder, to cancel or modify an Award, PROVIDED, that the modified
provision is permitted to be included in an Award granted under the Plan on the
date of the modification; to prescribe, amend and rescind rules and regulations
relating to the Plan; to approve any provision which under Rule 16b-3 requires
the approval of the Board of Directors, a committee of non-employee directors or
the stockholders to be exempt (unless otherwise specifically provided herein);
and to make all other determinations necessary or advisable for administering
the Plan. Any controversy or claim arising out of or relating to the Plan, any
Award granted under the Plan or any Contract shall be determined unilaterally by
the Committee in its sole discretion. The determinations of the Committee on the
matters referred to in this Paragraph 3 shall be conclusive and binding on the
parties. No member or former member of the Committee shall be liable for any
action, failure to act or determination made in good faith with respect to the
Plan or any Award or Contract hereunder. Prior to the creation and designation
of the Committee by the Board of Directors, all powers and authority allocated
hereby to the Committee shall be allocated to the Board of Directors and all
references to the Committee shall be deemed to be references to the Board of
Directors. Notwithstanding any provision in the Plan to the contrary, an Award
granted to a consultant or director who is not an employee of the Company shall
be based upon a formula or other criteria established by the Committee at least
ninety (90) days prior to the grant of such Award.

        4.    OPTIONS    

        (a)    GRANT.    The Committee may from time to time, consistent with
the purposes of the Plan, grant options to such key employees (including
officers and directors who are key employees) of, and consultants to, the
Company or any of its Subsidiaries, and such Outside Directors, as the Committee
may determine, in its sole discretion. Such options granted shall cover such
number of shares of Common Stock as the Committee may determine, in its sole
discretion, as set forth in the applicable Contract; PROVIDED, HOWEVER, THAT THE
MAXIMUM NUMBER OF SHARES SUBJECT TO OPTIONS THAT MAY BE GRANTED TO ANY EMPLOYEE
DURING ANY CALENDAR YEAR UNDER THE PLAN (THE "162(m) MAXIMUM") SHALL BE 100,000
SHARES.

        (b)    EXERCISE PRICE.    The exercise price of the shares of Common
Stock under each option shall be determined by the Committee, in its sole
discretion, as set forth in the applicable Contract. Notwithstanding any
provision in this Plan to the contrary, the exercise price per share of a NQSO
shall not be less than the Fair Market Value of a share of Common Stock on the
date that the NQSO was granted.

        (c)    TERM.    The term of each option granted pursuant to the Plan
shall be determined by the Committee, in its sole discretion, and set forth in
the applicable Contract. Options shall be subject to earlier termination as
hereunder provided.

        (d)    EXERCISE.    An option (or any part or installment thereof), to
the extent then exercisable, shall be exercised by giving written notice to the
Company at its then principal office stating which option is being exercised,
specifying the number of shares of Common Stock as to which such option is being
exercised and accompanied by payment in full of the aggregate exercise price
therefor (or the amount due upon exercise if the Contract permits, and
applicable law and

2

--------------------------------------------------------------------------------




regulation do not prohibit, installment payments) (a) in cash or by certified
check or (b) if the applicable Contract permits, with previously acquired shares
of Common Stock having an aggregate Fair Market Value on the date of exercise
equal to the aggregate exercise price of all options being exercised, or with
any combination of cash, certified check or shares of Common Stock having such
value. The Company shall not be required to issue any shares of Common Stock
pursuant to any such option until all required payments, including any required
withholding, have been made.

        Subject to applicable law, the Committee may, in its sole discretion,
permit payment of all or a portion of the exercise price of an option by
delivery by the optionee (provided, however, that such optionee is neither an
executive officer, director nor other person whose participation in such an
arrangement would constitute a violation of the Sarbanes-Oxley Act of 2002 by
the Company) of a properly executed notice, together with a copy of his
irrevocable instructions to a broker acceptable to the Committee to deliver
promptly to the Company the amount of sale or loan proceeds sufficient to pay
such exercise price. In connection therewith, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.

        An optionee entitled to receive Common Stock upon the exercise of an
option shall not have the rights of a stockholder with respect to such shares of
Common Stock until the date of issuance of a stock certificate for such shares
or, in the case of uncertificated shares, until an entry is made on the books of
the Company's transfer agent representing such shares; PROVIDED, HOWEVER, that
until such stock certificate is issued or book entry is made, any optionee using
previously acquired shares of Common Stock in payment of an option exercise
price shall continue to have the rights of a stockholder with respect to such
previously acquired shares.

        In no case may an option be exercised with respect to a fraction of a
share of Common Stock. In no case may a fraction of a share of Common Stock be
purchased or issued under the Plan.

        (e)    RELOAD OPTIONS.    An optionee who, at a time when he is eligible
to be granted options under the Plan, uses previously acquired shares of Common
Stock to exercise an option granted under the Plan (the "prior option"), shall,
upon such exercise, be automatically granted an option (the "reload option") to
purchase the same number of shares of Common Stock so used (or if there is not a
sufficient number of shares available for grant under the Plan remaining, such
number of shares as are then available). Such reload options shall be of the
same type and have the same terms as the prior option (except to the extent
inconsistent with the terms of the Plan); PROVIDED, HOWEVER, that the exercise
price per share of the reload option shall be equal to the Fair Market Value of
a share of Common Stock on the date of grant of the reload option.

        (f)    REPRICING.    Options granted pursuant to the Plan may not be
repriced.

        5.    RESTRICTED STOCK.    The Committee may from time to time,
consistent with the purposes of the Plan, grant shares of Common Stock to such
key employees (including officers and directors who are key employees) of, or
consultants to, the Company or any of its Subsidiaries, as the Committee may
determine, in its sole discretion. The grant may cover such number of shares as
the Committee may determine, in its sole discretion, and require the Award
holder to pay such price per share therefor, if any, as the Committee may
determine, in its sole discretion. Such shares may be subject to such
contingencies and restrictions as the Committee may determine, as set forth in
the Contract. Upon the issuance of the stock certificate for a share Award, or
in the case of uncertificated shares, the entry on the books of the Company's
transfer agent representing such shares, notwithstanding any contingencies or
restrictions to which the shares are subject, the Award holder shall be
considered to be the record owner of the shares, and subject to the
contingencies and restrictions set forth in the Award, shall have all rights of
a stockholder of record with respect to such shares, including the right to vote
and to receive distributions. Upon the occurrence of any such contingency or
restriction, the Award holder may be required to forfeit all or a portion of
such shares back to the Company. The shares shall vest in

3

--------------------------------------------------------------------------------

the Award holder when all of the restrictions and contingencies lapse.
Accordingly, the Committee may require that such shares be held by the Company,
together with a stock power duly endorsed in blank by the Award holder, until
the shares vest in the Award holder. Contracts with respect to the grant of
shares of Common Stock shall require that the Award holder agree not to transfer
the Common Stock for (a) one year following the grant in the case of Awards
based on performance and (b) three years following the grant in the case of
Awards based on the passage of time. The Contracts may provide for the waiver of
this restriction in the event of death, disability, retirement, change of
control or other similar circumstances specified by the Committee.

        6.    TERMINATION OF RELATIONSHIP.    Except as may otherwise be
expressly provided in the applicable Contract, if an Award holder's relationship
with the Company, its Subsidiaries and Parent as an employee or a consultant has
terminated for any reason (other than as a result of his death or Disability),
the Award holder may exercise the options granted to him as an employee of, or
consultant to, the Company or any of its Subsidiaries, to the extent exercisable
on the date of such termination, at any time within three months after the date
of termination, but not thereafter and in no event after the date the Award
would otherwise have expired; PROVIDED, HOWEVER, that if such relationship is
terminated either (a) for Cause (as defined in Paragraph 17), or (b) without the
consent of the Company, such option shall terminate immediately; and PROVIDED
FURTHER that in the event an employee's employment is terminated in connection
with a change in control of the Company, then the employee will have the right
to exercise the option until the date the award otherwise would have expired.

        For the purposes of the Plan, an employment relationship shall be deemed
to exist between an individual and the Company, any of its Subsidiaries or a
Parent if, at the time of the determination, the individual was an employee of
such corporation for purposes of Section 422(a) of the Code. As a result, an
individual on military, sick leave or other bona fide leave of absence shall
continue to be considered an employee for purposes of the Plan during such leave
if the period of the leave does not exceed 90 days, or, if longer, so long as
the individual's right to reemployment with the Company, any of its Subsidiaries
or a Parent is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days and the individual's right to reemployment is not
guaranteed by statute or by contract, the employment relationship shall be
deemed to have terminated on the 91st day of such leave.

        Except as may otherwise be expressly provided in the applicable
Contract, options granted under the Plan shall not be affected by any change in
the status of the Award holder so long as he continues to be an employee of, or
a consultant to, the Company, or any of its Subsidiaries or a Parent (regardless
of having changed from one to the other or having been transferred from one
corporation to another).

        Except as may otherwise be expressly provided in the applicable
Contract, if an Award holder's relationship with the Company as an Outside
Director ceases for any reason (other than as a result of his death or
Disability) then options granted to such holder as an Outside Director may be
exercised, to the extent exercisable on the date of such termination, at any
time within three months after the date of termination, but not thereafter and
in no event after the date the Award would otherwise have expired; PROVIDED,
HOWEVER, that if such relationship is terminated for Cause, such Award shall
terminate immediately. An Award granted to an Outside Director, however, shall
not be affected by the Award holder becoming an employee of, or consultant to,
the Company, any of its Subsidiaries or a Parent.

        Except as may otherwise be expressly provided in the Contract, upon the
termination of the relationship of an Award holder as an employee of, or
consultant to, the Company, and its Subsidiaries and Parent, or as an Outside
Director, for any reason (including his death or Disability), the share Award
shall cease any further vesting and the unvested portion of such Award as of the
date of such termination shall be forfeited to the Company for no consideration.

4

--------------------------------------------------------------------------------


        Nothing in the Plan or in any Award granted under the Plan shall confer
on any Award holder any right to continue in the employ of, or as a consultant
to, the Company, any of its Subsidiaries or a Parent, or as a director of the
Company, or interfere in any way with any right of the Company, any of its
Subsidiaries or a Parent to terminate the Award holder's relationship at any
time for any reason whatsoever without liability to the Company, any of its
Subsidiaries or a Parent.

        7.    DEATH OR DISABILITY.    Except as may otherwise be expressly
provided in the applicable Contract, if an Award holder dies (a) while he is an
employee of, or consultant to, the Company, any of its Subsidiaries or a Parent,
(b) within three months after the termination of such relationship (unless such
termination was for Cause or without the consent of the Company), or (c) within
one year following the termination of such relationship by reason of his
Disability, the options that were granted to him as an employee of, or
consultant to, the Company or any of its Subsidiaries, may be exercised, to the
extent exercisable on the date of his death, by his Legal Representative (as
defined in Paragraph 17) at any time within one year after death, but not
thereafter and in no event after the date the option would otherwise have
expired.

        Except as may otherwise be expressly provided in the applicable
Contract, if an Award holder's relationship as an employee of, or consultant to,
the Company, any of its Subsidiaries or a Parent has terminated by reason of his
Disability, the options that were granted to him as an employee of, or
consultant to the Company or any of its Subsidiaries may be exercised, to the
extent exercisable upon the effective date of such termination, at any time
within one year after such date, but not thereafter and in no event after the
date the option would otherwise have expired.

        Except as may otherwise be expressly provided in the applicable
Contract, if an Award holder's relationship as an Outside Director terminates as
a result of his death or Disability, the options granted to him as an Outside
Director may be exercised, to the extent exercisable on the date of such
termination, at any time within one year after the date of termination, but not
thereafter and in no event after the date the Award would otherwise have
expired. In the case of the death of the Award holder, the Award may be
exercised by his Legal Representative.

        8.    COMPLIANCE WITH SECURITIES LAWS.    It is a condition to the
issuance of any share Award and exercise of any option that either (a) a
Registration Statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the shares of Common Stock to be issued upon
such grant or exercise shall be effective and current at the time of exercise,
or (b) there is an exemption from registration under the Securities Act for the
issuance of the shares of Common Stock upon such exercise. Nothing herein shall
be construed as requiring the Company to register shares subject to any Award
under the Securities Act or to keep any Registration Statement effective or
current.

        The Committee may require, in its sole discretion, as a condition to the
receipt of an Award or the exercise of any option that the Award holder execute
and deliver to the Company his representations and warranties, in form,
substance and scope satisfactory to the Committee, which the Committee
determines are necessary or convenient to facilitate the perfection of an
exemption from the registration requirements of the Securities Act, applicable
state securities laws or other legal requirement, including, without limitation,
that (a) the shares of Common Stock to be received under the Award or issued
upon the exercise of the option are being acquired by the Award holder for his
own account, for investment only and not with a view to the resale or
distribution thereof, and (b) any subsequent resale or distribution of shares of
Common Stock by such Award holder will be made only pursuant to (i) a
Registration Statement under the Securities Act which is effective and current
with respect to the shares of Common Stock being sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption, the Award holder shall prior to any offer of sale or
sale of such shares of Common Stock provide the Company with a favorable written

5

--------------------------------------------------------------------------------


opinion of counsel satisfactory to the Company, in form, substance and scope
satisfactory to the Company, as to the applicability of such exemption to the
proposed sale or distribution.

        In addition, if at any time the Committee shall determine, in its sole
discretion, that the listing or qualification of the shares of Common Stock
subject to any Award or option on any securities exchange, Nasdaq or under any
applicable law, or the consent or approval of any governmental agency or
regulatory body, is necessary or desirable as a condition to, or in connection
with, the granting of an Award or the issuing of shares of Common Stock
thereunder, such Award may not be granted and such option may not be exercised
in whole or in part unless such listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

        9.    AWARD CONTRACTS.    Each Award shall be evidenced by an
appropriate Contract which shall be duly executed by the Company and the Award
holder, and shall contain such terms, provisions and conditions not inconsistent
herewith as may be determined by the Committee. The terms of each Award and
Contract need not be identical.

        10.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK.    Notwithstanding any
other provision of the Plan, in the event of a stock dividend, recapitalization,
merger in which the Company is the surviving corporation, spin-off, split-up,
combination or exchange of shares or the like which results in a change in the
number or kind of shares of Common Stock which is outstanding immediately prior
to such event, the aggregate number and kind of shares subject to the Plan, the
aggregate number and kind of shares subject to each outstanding Award, the
exercise price of each option, any contingencies and restrictions based on the
number or kind of shares, and the 162(m) Maximum shall be appropriately adjusted
by the Board of Directors, whose determination shall be conclusive and binding
on all parties. Such adjustment may provide for the elimination of fractional
shares which might otherwise be subject to Awards without payment therefor.

        In the event of (a) the liquidation or dissolution of the Company, (b) a
merger in which the Company is not the surviving corporation or a consolidation,
or (c) any transaction (or series of related transactions) in which (i) more
than 50% of the outstanding Common Stock is transferred or exchanged for other
consideration, or (ii) shares of Common Stock in excess of the number of shares
of Common Stock outstanding immediately preceding the transaction are issued
(other than to stockholders of the Company with respect to their shares of stock
in the Company), any outstanding options and unvested stock shall terminate upon
the earliest of any such event, unless other provision is made therefor in the
transaction.

        11.    AMENDMENTS AND TERMINATION OF THE PLAN.    The Plan was adopted
by the Board of Directors on July 31, 2002. The Board of Directors may at any
time suspend or terminate the Plan, in whole or in part, or amend it from time
to time in such respects as it may deem advisable, including, without
limitation, in order to comply with the provisions of Rule 16b-3, Section 162(m)
of the Code, or any change in applicable law, regulations, rulings or
interpretations of any governmental agency or regulatory body. No termination,
suspension or amendment of the Plan shall adversely affect the rights of any
Award holder under an Award without his prior consent. The power of the
Committee to construe and administer any Awards granted under the Plan prior to
the termination or suspension of the Plan nevertheless shall continue after such
termination or during such suspension.

        12.    NON-TRANSFERABILITY.    No option granted under the Plan shall be
transferable otherwise than by will or the laws of descent and distribution, and
options may be exercised, during the lifetime of the Award holder, only by him
or his Legal Representatives. Except as may otherwise be expressly provided in
the Contract, a stock Award, to the extent not vested, shall not be transferable
otherwise than by will or the laws of descent and distribution. Except to the
extent provided above, Awards may not be assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process,
and any such attempted assignment, transfer, pledge, hypothecation or
disposition shall be null and void AB

6

--------------------------------------------------------------------------------


INITIO and of no force or effect; PROVIDED, HOWEVER, that a contract may provide
that non-qualified Awards may be donated to charity or assigned to a family
trust or similar vehicle.

        13.    WITHHOLDING TAXES.    The Company, a Subsidiary or Parent may
withhold (a) cash, or (b) with the consent of the Committee, shares of Common
Stock to be issued under a stock Award or upon exercise of an option having an
aggregate Fair Market Value on the relevant date, or a combination of cash and
shares having such value, in an amount equal to the amount which the Committee
determines is necessary to satisfy the obligation of the Company, any of its
Subsidiaries or a Parent to withhold federal, state and local taxes or other
amounts incurred by reason of the grant, vesting, exercise or disposition of an
Award, or the disposition of the underlying shares of Common Stock.
Alternatively, the Company may require the holder to pay to the Company such
amount, in cash, promptly upon demand.

        14.    LEGENDS; PAYMENT OF EXPENSES.    The Company may endorse such
legend or legends upon the certificates for shares of Common Stock issued under
a stock Award or upon exercise of an option under the Plan and may issue such
"stop transfer" instructions to its transfer agent in respect of such shares as
it determines, in its discretion, to be necessary or appropriate to (a) prevent
a violation of, or to perfect an exemption from, the registration requirements
of the Securities Act and any applicable state securities laws, or (b) implement
the provisions of the Plan or any agreement between the Company and the Award
holder with respect to such shares of Common Stock.

        The Company shall pay all issuance taxes with respect to the issuance of
shares of Common Stock under a stock Award or upon the exercise of an option
granted under the Plan, as well as all fees and expenses incurred by the Company
in connection with such issuance.

        15.    USE OF PROCEEDS.    The cash proceeds received upon the exercise
of an option, or grant of a stock Award under the Plan shall be added to the
general funds of the Company and used for such corporate purposes as the Board
of Directors may determine.

        16.    SUBSTITUTIONS AND ASSUMPTIONS OF AWARDS OF CERTAIN CONSTITUENT
CORPORATIONS.    Anything in this Plan to the contrary notwithstanding, and
subject to the requirements and prohibitions of applicable law and regulation,
the Board of Directors may, without further approval by the stockholders,
substitute new Awards for prior options, or restricted stock of a Constituent
Corporation (as defined in Paragraph 17) or assume the prior options or
restricted stock of such Constituent Corporation.

        17.    DEFINITIONS.    For purposes of the Plan, the following terms
shall be defined as set forth below:

        (a)  "Cause" shall mean: (i) in the case of an employee or consultant,
if there is a written employment or consulting agreement between the Award
holder and the Company, any of its Subsidiaries or a Parent which defines
termination of such relationship for cause, cause as defined in such agreement,
and (ii) in all other cases, cause as defined by applicable state law.

        (b)  "Constituent Corporation" shall mean any corporation which engages
with the Company, any of its Subsidiaries or a Parent in a transaction to which
Section 424(a) of the Code applies, or any Subsidiary or Parent of such
corporation.

        (c)  "Disability" shall mean a permanent and total disability within the
meaning of Section 22(e)(3) of the Code.

        (d)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (e)  "Fair Market Value" of a share of Common Stock on any day shall
mean: (i) if the principal market for the Common Stock is a national securities
exchange, the average of the highest and lowest sales prices per share of Common
Stock on such day as reported by such

7

--------------------------------------------------------------------------------




exchange or on a composite tape reflecting transactions on such exchange,
(ii) if the principal market for the Common Stock is not a national securities
exchange and the Common Stock is quoted on Nasdaq, and (A) if actual sales price
information is available with respect to the Common Stock, the average of the
highest and lowest sales prices per share of Common Stock on such day on Nasdaq,
or (B) if such information is not available, the average of the highest bid and
lowest asked prices per share of Common Stock on such day on Nasdaq, or (iii) if
the principal market for the Common Stock is not a national securities exchange
and the Common Stock is not quoted on Nasdaq, the average of the highest bid and
lowest asked prices per share of Common Stock on such day as reported on the OTC
Bulletin Board Service or by National Quotation Bureau, Incorporated or a
comparable service; PROVIDED, HOWEVER, that if clauses (i), (ii) and (iii) of
this subparagraph are all inapplicable, or if no trades have been made or no
quotes are available for such day, the Fair Market Value of a share of Common
Stock shall be determined by the Board of Directors by any method consistent
with applicable regulations adopted by the Treasury Department relating to stock
options.

        (f)    "Legal Representative" shall mean the executor, administrator or
other person who at the time is entitled by law to exercise the rights of a
deceased or incapacitated optionee with respect to an option granted under the
Plan.

        (g)  "Nasdaq" shall mean the Nasdaq Stock Market.

        (h)  "Outside Director" shall mean a person who is a director of the
Company, but on the date of grant is not an employee of, or consultant to, the
Company, any of its Subsidiaries or a Parent.

        (i)    "Parent" shall have the same definition as "parent corporation"
in Section 424(e) of the Code.

        (j)    "Rule 16b-3" shall mean Rule 16b-3 promulgated under the Exchange
Act, as the same may be in effect and interpreted from time to time.

        (k)  "Subsidiary" shall have the same definition as "subsidiary
corporation" in Section 424(f) of the Code.

        18.    GOVERNING LAW; CONSTRUCTION.    The Plan, the Awards and
Contracts hereunder and all related matters shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
conflict of law provisions that would defer to the substantive laws of another
jurisdiction.

        Neither the Plan nor any Contract shall be construed or interpreted with
any presumption against the Company by reason of the Company causing the Plan or
Contract to be drafted. Whenever from the context it appears appropriate, any
term stated in either the singular or plural shall include the singular and
plural, and any term stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.

        19.    PARTIAL INVALIDITY.    The invalidity, illegality or
unenforceability of any provision in the Plan, any Award or Contract shall not
affect the validity, legality or enforceability of any other provision, all of
which shall be valid, legal and enforceable to the fullest extent permitted by
applicable law.

8

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.11



2002 STOCK INCENTIVE PLAN OF MTR GAMING GROUP, INC.
